United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-2530
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                John Edward Schostag

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                               Submitted: May 15, 2018
                                 Filed: July 13, 2018
                                    ____________

Before SHEPHERD, MELLOY, and GRASZ, Circuit Judges.
                          ____________

MELLOY, Circuit Judge.

        John Edward Schostag appeals the district court’s1 modification of his terms
of his supervised release to include a standard condition explicitly prohibiting the use
of medical marijuana. We affirm.


      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.
       In December 2008, Schostag pleaded guilty to felon in possession of a firearm
and attempted possession of methamphetamine with the intent to distribute. He was
sentenced to 120 months’ imprisonment and 5 years’ supervised release. Schostag
began serving his supervised release in October 2015.

       The terms of Schostag’s supervised release require him to follow certain court-
imposed conditions, including statutorily mandated conditions, standard conditions
imposed across the district, and special conditions specifically tailored to his
circumstances. The mandatory conditions require Schostag to “not commit another
federal, state or local crime,” to “not unlawfully possess a controlled substance,” and
to “refrain from any unlawful use of a controlled substance.” Standard Condition 7
states Schostag “shall not purchase, possess, use, distribute, or administer any
controlled substance or paraphernalia related to any controlled substances, except as
prescribed by a physician.” Special Condition (a) states he “shall not commit any
crimes, federal, state, or local.” And, Special Condition (f) states he “shall take any
prescribed medications as directed by his medical provider.”

       In 2014, the state of Minnesota began allowing physicians to prescribe certain
forms of medical marijuana. See Minn. Stat. §§ 152.22–37. In April 2017, Schostag
notified his probation officer that his physician prescribed him medical marijuana for
chronic pain. Specifically, Schostag was prescribed vaporized oil containing
tetrahydrocannabinol (THC). The probation officer informed Schostag his use of
marijuana—even if prescribed—was prohibited under federal law and in violation of
his supervised release. In May 2017, Schostag tested positive for marijuana. The
probation officer filed a Petition on Supervised Release and a Violation Report.

      At a revocation hearing, Schostag admitted to using marijuana. However,
Schostag argued he was following the orders of his physician, in compliance with
Standard Condition 7 and Special Condition (f) of his supervised release. To clarify



                                         -2-
any confusion, the district court modified the terms of Schostag’s supervised release
to include the following special condition:

      [t]he defendant shall not purchase, possess, use, distribute or administer
      marijuana or obtain or possess a medical marijuana card or prescription.
      This condition supersedes standard condition number 7 with respect to
      marijuana only.

      Before applying the modification, the district court discussed the inherent
challenges in pain management, noting “so many of the pain medications are highly
narcotic and highly addictive.” Accordingly, the court delayed imposing the
modification for two weeks to allow Schostag to find alternative means to address his
chronic pain and did not find Schostag in violation of his supervised release.

                               I. Standard of Review

       Generally, “[d]istrict courts enjoy broad discretion in the imposition or
modification of conditions for terms of supervised release, and we review only for
abuse of discretion.” United States v. Davies, 380 F.3d 329, 332 (8th Cir. 2004); see
also United States v. Nixon, 839 F.3d 885, 887 (9th Cir. 2016) (per curiam)
(reviewing a district court’s probationary condition prohibiting possession or use of
medical marijuana for abuse of discretion). However, we review questions of
statutory interpretation de novo. See United States v. Stanko, 491 F.3d 408, 413 (8th
Cir. 2007).

                                   II. Discussion

      On appeal Schostag argues the district court should have used its discretion
under 18 U.S.C. § 3583(d) to allow Schostag to use medical marijuana while on
supervised release. Although district courts “may modify, reduce, or enlarge the


                                         -3-
conditions of supervised release, at any time prior to the expiration or termination of
the term of supervised release,” 18 U.S.C. § 3583(e)(2), courts cannot amend
conditions to contradict federal law. Under Title 18, certain mandatory conditions
require individuals on supervised release to “not commit another Federal, State, or
local crime,” to “not unlawfully possess a controlled substance,” and to “refrain from
any unlawful use of a controlled substance.” Id. § 3583(d); see also U.S. Sentencing
Guidelines Manual § 5D1.3(a)(1), (2), (4).

       As the district court noted, “the law is clear.” The Controlled Substances Act
(CSA) categorizes marijuana as a Schedule I drug with a “high potential for abuse,
lack of any accepted medical use, and absence of any accepted safety for use in
medically supervised treatment.” Gonzales v. Raich, 545 U.S. 1, 14 (2005) (citing
21 U.S.C. § 812(b)(1),(c)); see also 21 U.S.C. § 812(c)(Schedule I)(c)(17) (classifying
THC as a Schedule I substance); United States v. White Plume, 447 F.3d 1067, 1073
(8th Cir. 2006) (“The plain language of the CSA states that Schedule I(c) includes
‘any material . . . which contains any quantity of [THC],’ and thus such material is
regulated.” (alteration in original)). Under federal law, marijuana is “contraband for
any purpose,” Raich, 545 U.S. at 27, including for medical purposes, United States
v. Oakland Cannabis Buyers’ Coop., 532 U.S. 483, 486–91 (2001) (discussing
physician-prescribed marijuana and noting “for purposes of the [CSA], marijuana has
no currently accepted medical use” (citation omitted)). See also United States v.
Harvey, 659 F.3d 1272, 1274 (9th Cir. 2011) (affirming a district court’s revocation
of supervised release, based on its determination that a defendant’s use of marijuana,
pursuant to a physician’s recommendation, was unlawful under federal law). The
district court therefore correctly concluded Schostag’s use of marijuana—even for
medical purposes—contravenes federal law.

       Although some medical marijuana is legal in Minnesota as a matter of state
law, the state’s law conflicts with federal law. Where there is a conflict between
federal and state law with respect to marijuana, “[t]he Supremacy Clause

                                         -4-
unambiguously provides . . . federal law shall prevail.” Raich, 545 U.S. at 29; see
also United States v. Hicks, 722 F. Supp. 2d 829, 833 (E.D. Mich. 2010) (“It is
indisputable that state medical-marijuana laws do not, and cannot, supercede federal
laws that criminalize the possession of marijuana.”). Accordingly, we conclude the
district court had no discretion to allow Schostag to use medical marijuana while on
supervised release.

       We also determine the district court did not abuse its discretion in modifying
Schostag’s terms of supervised release to provide clarifying language accurately
depicting federal law. See United States v. Weiland, 284 F.3d 878, 882 (8th Cir.
2002) (“A district court abuses its discretion when in makes an error of law or a
clearly erroneous assessment of the evidence.”); see also United States v. Johnson,
228 F. Supp. 3d 57, 62 (D.D.C. 2017) (determining individuals may be “prohibited
from using state-sanctioned medical marijuana while under federal court
supervision”).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -5-